DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 5, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comment
The term “eyeglasses” is used once in the title, the specification is directed to “spectacles” and uses the term “eyewear system” once.  It is assumed for purposes of examination that these terms are synonymous and the switching of terms in the specification is due to the translation from a foreign language, particularly since these three terms translate to a single word in German.  For purposes of examination the examiner will assume that the terms “eyeglasses” and “spectacles” are synonymous.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.  Regarding the term “eyewear system” see below for an interpretation.

Drawings
The drawings are objected to because they are missing and at least fail to comply with 37 CFR 1.84(p)(5) because they do not include any of the reference signs mentioned in the description.  For purposes of examination the examiner will refer to the drawings in the international patent document WO2018/162567.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 33 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for spectacles, does not reasonably provide enablement for an eyewear system.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In the case that “spectacles” and “eyewear systems” are not synonymous terms the specification does not disclose how to make an eyewear system that is different/distinct from spectacles.  In light of the specification all of the components and functions in the eyewear system, only noted once in paragraph [0009] are the same as the spectacles.  This suggests to the examiner that the terms could be synonymous terms that resulted from a translation error, as noted above.  Applicant could obviate this rejection by stating 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 31-32 and 34-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 31 “wherein the optical central section by suitable selection of the pivoting axes of the pivoting connection and a bending elasticity of the optical central section, curvatures of the optical central section of varying magnitude are produced when the temples are opened” has clarity issues.  It is unclear what structural or functional limitation is further limiting the device.  It has been held that claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008), see MPEP 2173.05(g).  In this case the clause states a series of considerations and design results without clearly and distinctly claiming a limitation, such as claiming a particular material with a particular thickness, etc.  The examiner respectfully suggests cancelling this claim.
Claims 34-35 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 31 and therefore have the same deficiencies.
Regarding claim 32 “wherein a bending elasticity for the optical central section, a bending zone of the optical central section or the temples, respectively, varies by using different plastic materials or different material thicknesses” has clarity issues.  It is unclear what structural or functional limitation is further limiting the device.  It has been held that claims merely recite a description of a problem to be Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008), see MPEP 2173.05(g).  In this case the clause states a series of considerations and design results without clearly and distinctly claiming a limitation, such as claiming a particular material with a particular thickness, etc.  The examiner respectfully suggests cancelling this claim.
Further regarding claims 34-35, the preamble of the claims are for the “eyewear according to claim 31” causing the claims to be unclear.  It is unclear if applicant means the spectacles of claim 31 or the eyewear of claim 33.  For purposes of examination the examiner will use the “spectacles according to claim 31”.  Further, if claim 31 is cancelled as respectfully suggested by the examiner as set forth above, the examiner further respectfully suggest making these claims depend from claim 16. 

Claim Objections
Claim 33 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In this case the two differences are that (1) line 6 in claim 16 is moved to line 2 in claim 33 and (2) the device title is changed from “spectacles” in claim 16 to “eyewear system” in claim 33.  These terms are being interpreted as synonymous terms, as noted above.  The examiner respectfully suggests cancelling this claim.

Allowable Subject Matter
Claims 16-30 are allowed.  Further, claims 31-32 and 34-35 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 16 the prior art taken either singly or in combination fails to anticipate or fairly suggest the spectacles as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of spectacles specifically including, as the distinguishing features in combination with the other limitations, two temples which are each articulated by way of a pivot connection to an optical central section which covers a field of vision in a position of use and is pivotable from a storage state, in which the temples are applied to the optical central section, into a state of use, in which the temples are folded out from the central section; wherein the optical central section being a flexible material; wherein the temples are in each case articulated to the central section by way of at least one curved pivot axis of the pivot connection or in each case by way of at least two linear pivot axes of the pivot connection arranged transversely to one another; wherein the optical central section assuming a state which is dependent on a pivot angle of the temples when the temples are pivoted out and is increasingly curved as the pivot angle increases.
Particularly use of living hinges between the central portion of spectacles and the temples is known in the art, e.g. see Blackstone US Patent 5,000,558 and Jobin et al. US Patent Application Publication 2005/0275795, of record, however these examples fail, at least, to disclose the curvature of the central part increasing as the temples are moved from a folded state to an open state.  And while in other arts it is known that folding elements, i.e. using a living hinge, can produce an increased curvature, e.g. see Gast US Patent Application Publication 2014/0197167, it would not be obvious to combine since it is in a different art and solves a different problem.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blackstone US Patent 5,000,558, in regards to an invention with some similarities, as noted above. 
Gast US Patent Application Publication 2014/0197167, in regards to an invention with some similarities, as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                    March 4, 2021